United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3262
                                ___________

Timothy Sterling Donaldson,           *
                                      *
            Plaintiff-Appellant,      *
                                      *
      v.                              *
                                      *
James Purkett, Superintendent,        *
Farmington Correctional Center;       * Appeal from the United States
Dora Schriro, Director, Department    * District Court for the Eastern
of Corrections;                       * District of Missouri.
                                      *
            Defendants-Appellees,     *       [UNPUBLISHED]
                                      *
Jay Nixon, Attorney General of        *
Missouri; John & Jane Does,           *
Record's Office,                      *
                                      *
            Defendants.               *
                                 ___________

                          Submitted: April 16, 2002

                               Filed: April 23, 2002
                                ___________

Before HANSEN, Chief Judge, McMILLIAN, and FAGG, Circuit Judges.
                             ___________

PER CURIAM.
       Timothy Sterling Donaldson complains that the State of Missouri wrongfully
calculated his prison sentence, extending it by seventy days. Although Donaldson
asked his parole officer why his sentence was extended, he did not file any grievance
or lawsuit while incarcerated. After his release, Donaldson filed this lawsuit under
42 U.S.C. § 1983 (1994). The district court* dismissed Donaldson’s complaint
because Donaldson’s sentence miscalculation was governed by Missouri law, thus
alleged a violation of state law, not federal law, and Donaldson had not claimed that
the defendants were personally involved in his extended incarceration. In the
alternative, the district court found the defendants were entitled to qualified
immunity. On appeal, Donaldson challenges each of the district court’s reasons for
dismissing his complaint. Having reviewed the record de novo and considered the
facts and all reasonable inferences that can be drawn from them in the light most
favorable to Donaldson, we conclude the district court correctly decided that
Donaldson can prove no set of facts that entitle him to the relief he claims. Burton
v. Richmond, 276 F.3d 973, 975 (8th Cir. 2002).

        Donaldson is not entitled to relief under § 1983 because he has not alleged a
violation of federal law. Calculation of Donaldson’s state sentence is governed by
state law, thus any mistakes in the calculation are violations of state law. “[A]
violation of state law, without more, does not state a claim under the federal
Constitution or 42 U.S.C. § 1983.” Bagley v. Rogerson, 5 F.3d 325, 328 (8th Cir.
1993). Further, Donaldson has not claimed, as he must to succeed under § 1983, that
the defendant corrections officials directly participated in the alleged deprivation.
Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001). No liability attaches to
supervisors through respondeat superior theory. Id. Because Donaldson does not
state a claim upon which relief can be granted, we see no need to address the qualified
immunity issue.


      *
       The Honorable David D. Noce, United States Magistrate Judge for the Eastern
District of Missouri, sitting by consent of the parties under 28 U.S.C. § 636(c).

                                         -2-
      We thus affirm the district court’s dismissal of Donaldson’s complaint. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-